Title: To John Adams from Mme. V. Chabanel, 31 May 1782
From: Chabanel, Mme. V.
To: Adams, John



Amsterdam Le 31 Maÿ 1782
Monsieur

Cet Avec Empressement, que Je Solisitte Monsieur Le Baron de, Brederode, Chanbellan Actuels de Sa Majeste Imperià le et Roÿale et Colonel au Service de LEtat, de vouloir Se Charger de La presente, pour Minformer de LEtat de Senté, de Votre Excelence, Lequel Jespere Sera parfaitte, cequi mefera plaisir dEntendre, Comme Aussi de LEstimable Monsieur Thaxter, on Ma dit quil Ettoit fort Malade ades fievres, Jespere quon M’aúramal Instruit et En cas quil a Le Malheur je Luÿ Soúhaitte un Promt Retablissement.

Monsieur Le Baron et Madame Son Epouse Son fort demes bons, Amis Lequels Je Respecte baucaeup. Monsieur est un homme, dún Grand Esprit et tres Zelé patriote, Desire fort de Lier Conaissance avec Votre Excelence et ma Souvant Solisitee de Luÿ En proeuver Les Ocations qui Mont Souvent Manquée.
Jaÿ Recuë des Lettre Mardie de Mon Neveu Le Roÿ du 11 Mars de la havana, que Lambargo Lempechet de pour Suivre Son Voÿage, pour philadelfia cequi est fort Chagimant pour Luÿ, et pour Moi Messieurs van hasselt et Brailfort, Y vont En Caroline, Le Vaissaux du Comandore Nest pas En Core, En ordre Cependt. mon Niveú, Ne le hazardera pas a Le Remonter Aÿant prie passage avec docteur Waterhous, pour philadelfia. Les 5 prix que Mr Gillon ofait Sont Venduë pour 250 Mille florins dehollande, aulieu que Sa Auroit Valuië isi 11 Cent Mille florins, Mon Neveu abien du Contre tans dans Ce Voyà ge, tout La fante du Comandore.
Depuis quelque temps jeSuis fort indisposee de foiblesse de Poitriene et Ma plus Jeúne fille, a Continuellement Les fievre, depuis 3 Semaines.
Toute Ma famille, assúre deleur profonds Respects Votre Excelence, telle que Celle, qui après, Setre Recomander dans Lhonneur de Votre Souvenir, Se Nomme avec La plus haute Estime & Veneration Monsieur Votre Tres Humble Obeisante Servante

V. ChabanelNee Le Roÿ

